34 U.S. 171 (____)
9 Pet. 171
UNITED STATES, APPELLANTS
v.
ANTONIO HUERTAS.
Supreme Court of United States.

This case was argued for the United States, by Mr Call; and by Mr Wilde and Mr White, for the appellee.
Mr Chief Justice MARSHALL delivered the opinion of the Court.
On the 15th of September 1817, Antonio Huertas, an inhabitant of East Florida, petitioned the governor of that province for fifteen thousand acres of land; on which the following decree was made.
"In attention to what this petitioner represents, and whereas *172 the services he mentions are well known, I grant to him, in the name of his majesty, and of his royal justice, which I administer, the fifteen thousand acres of land which he solicits, in order that he may possess and enjoy them in absolute ownership; and in testimony, &c."
The land solicited is described in the petition as lying on a stream running west of St John's river, and emptying itself into it at the distance of about twelve miles south of the Lake George, and the survey to begin at about four or five miles west of the river St John, so that the said stream will divide the tract into two parts.
In December 1820, an order was obtained for surveying the land in four tracts; one of two thousand five hundred acres, another of one thousand five hundred, a third of six hundred, and the fourth of ten thousand four hundred acres. These surveys were executed in April 1821, and full titles granted in the same month.
These several tracts adjoin each other, and appear to lie on the stream required in the petition, and directed by the decree. But the certificate of the surveyor omits to state that the land lies four or five miles west of the river St John.
The order of survey, and the full title granted for the land surveyed, could convey nothing not comprehended in the decree of the 15th of September 1817. That decree was for fifteeen thousand acres of land lying in the place described in the petition.
The district court decided that the claim was valid, and confirmed it to the claimant "to the extent, and agreeable to the boundaries, as in the grants for the said land, and the plats for the four surveys thereof made, by Don Andrew Burgevin, and dated the 5th day of April 1821, and filed herein, as set forth."
This court concurs with the district court, so far as respects the validity of the claim, but disapproves of that part of it which confirms the title to the lands described in the surveys made in April 1821. Those surveys do not appear to this court to conform to the concession made in 1817, under which alone the petitioner can claim. The decree of the district court is affirmed, so far as it declares the claim of the petitioner to be valid; and is reversed, so far as it confirms his title to the *173 lands described in the several plats of surveys referred to in the decree. And the cause is remanded to the district court, with directions to cause a survey to be made of the lands contained in the said concession, according to the terms thereof, and to decree the same to the claimant, so far as he has retained his title thereto.